ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_02_FR.txt.       OPINION DISSIDENTE DE M. LE JUGE KOROMA

 raduction]

La déclaration unilatérale d’indépendance du 17 février 2008 est illicite, car
e n’est pas conforme aux principes juridiques établis — Dans l’exercice de sa
idiction consultative, la Cour ne peut reformuler la question qui lui est posée
e pour que celle-ci traduise mieux l’intention de l’organe qui demande l’avis
nsultatif — La conclusion de la Cour selon laquelle la déclaration d’indépen-
nce a été faite par un organe distinct des institutions provisoires d’administra-
n autonome ne tient pas en droit, parce qu’elle repose sur ce que la Cour
nse être l’intention de ses auteurs — La résolution 1244 (1999) du Conseil de
 urité constitue la lex specialis à appliquer en l’espèce — La déclaration
ndépendance contrevient à la résolution 1244 (1999), qui demande un règle-
 nt négocié et une solution politique fondée sur le respect de l’intégrité terri-
 iale de la République fédérale de Yougoslavie — La déclaration d’indépen-
nce contrevient à la résolution 1244 (1999) parce qu’elle constitue une
 tative visant à mettre fin à la présence internationale établie au Kosovo par
 te résolution — La déclaration d’indépendance a violé le cadre constitution-
  et les règlements de la MINUK — La déclaration d’indépendance a violé le
ncipe du respect de la souveraineté et de l’intégrité territoriale de l’Etat — La
 ur aurait dû conclure que la déclaration unilatérale d’indépendance faite le
  février 2008 par les institutions provisoires d’administration autonome du
 sovo n’était pas conforme au droit international.

1. Si j’ai voté en faveur de la décision de la Cour de donner suite à la
mande d’avis consultatif, je ne puis malheureusement, pour les raisons
posées ci-après, partager la conclusion selon laquelle la « déclaration
 ndépendance du Kosovo adoptée le 17 février 2008 n’a pas violé le
oit international ».
2. La déclaration unilatérale d’indépendance du 17 février 2008 n’était
 s censée ne pas produire d’effet. Elle était illicite et nulle, elle n’était pas
nforme aux règles établies et elle marquait le début d’un processus
 ant à séparer le Kosovo de l’Etat auquel il appartient, pour créer un
at nouveau. Compte tenu des circonstances factuelles dans lesquelles a
   formulée la question dont la Cour a été saisie par l’Assemblée géné-
 e, cet acte viole la résolution 1244 (1999) du Conseil de sécurité et le
oit international général.
3. Certes, la Cour, dans l’exercice de sa compétence consultative, peut
 ormuler ou interpréter la question qui lui est posée, mais elle n’est pas
 re d’y substituer une autre question pour ensuite répondre à cette der-
  re ; or, c’est ce qu’elle a fait dans la présente procédure, tout en déclarant
 ’elle ne voyait pas de raison de reformuler la question. Comme la Cour le
ppelle au paragraphe 50 de l’avis consultatif, trois motifs seulement l’ont
r le passé conduite à exercer cette faculté de reformuler une demande
avis consultatif. Premièrement, la Cour relève que, dans l’avis consultatif

                                                                              68

 atif à l’Interprétation de l’accord gréco-turc du 1er décembre 1926 (pro-
cole final, article IV), sa devancière, la Cour permanente de Justice inter-
 tionale, s’est écartée du libellé de la question qui lui était posée parce que
 ui-ci n’exprimait pas correctement ce que la Cour permanente jugeait
 e l’intention des auteurs (avis consultatif, par. 50, citant 1928, C.P.J.I.
  ie B no 16). Deuxièmement, elle fait observer que, dans le cadre de
nterprétation de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, la
mande d’avis consultatif a été reformulée parce qu’elle ne mettait pas en
  dence les « points de droit ... véritablement ... en jeu » (ibid., citant
I.J. Recueil 1980, p. 89, par. 35). La Cour n’avait alors que légèrement
  rgi la question, sans modifier le sens de ce qui lui était demandé. Enfin,
e rappelle que, dans l’avis consultatif relatif à la Demande de réformation
  jugement no 273 du Tribunal administratif des Nations Unies, elle avait
  rifié une question considérée comme peu claire ou vague (ibid., citant
I.J. Recueil 1982, p. 348, par. 46). Dans tous ces cas, la Cour a reformulé
  question de manière à ce que celle-ci traduise mieux l’intention de
 rgane à l’origine de l’avis. Elle n’avait donc jamais jusqu’ici reformulé
 e question jusqu’à en faire une question entièrement nouvelle, clairement
  tincte de celle qui lui était initialement posée et même contraire à l’in-
ntion de l’auteur de la demande. Or, c’est ce que, sans expressément
 ormuler la question, elle a fait en l’espèce, en concluant qu’il conve-
 it d’opérer une distinction entre les auteurs de la déclaration d’indépen-
 nce et les institutions provisoires d’administration autonome du Kosovo
 que sa réponse à la question devait donc se fonder sur ce postulat. La
 estion posée par l’Assemblée générale a pour objet d’éclairer celle-ci sur
 façon de procéder « à la lumière de » la déclaration unilatérale d’indépen-
 nce, et l’Assemblée a clairement indiqué que, selon elle, cette déclaration
  anait des institutions provisoires d’administration autonome du Kosovo.
    Cour n’a pas le pouvoir de reformuler — implicitement ou explicite-
  nt — la question au point que sa réponse concerne une entité autre que
   institutions provisoires d’administration autonome du Kosovo.

4. De plus, la conclusion de la Cour selon laquelle la déclaration
 ndépendance du 17 février 2008 n’émanait pas des institutions provi-
 res d’administration autonome du Kosovo et, partant, ne violait pas le
oit international ne tient pas en droit, parce qu’elle repose sur l’idée
 e la Cour se fait de l’intention de ses auteurs. Le droit international ne
nfère pas aux groupes ethniques, linguistiques ou religieux le droit de
 séparer du territoire de l’Etat dont ils font partie sans le consentement
  cet Etat, simplement en déclarant que telle est leur volonté. Admettre
 ’il en soit autrement, et admettre qu’un groupe ethnique, linguistique
  religieux puisse se déclarer indépendant et se séparer du territoire de
 tat dont il fait partie, en dehors du contexte de la colonisation, c’est
éer un précédent très dangereux. Cette attitude revient en fait, ni plus ni
oins, à annoncer à tous les groupes dissidents du monde entier qu’ils
uvent contourner le droit international pour peu qu’ils agissent d’une
rtaine manière et rédigent une déclaration unilatérale d’indépendance

                                                                            69

 ns certains termes. L’avis de la Cour va servir de guide et de manuel
 nstruction aux groupes sécessionnistes du monde entier, et la stabilité
  droit international en sera gravement fragilisée.
5. De plus, il y a comme une pétition de principe de la part de la Cour
 ns le fait d’identifier les auteurs de la déclaration unilatérale d’indépen-
 nce en se fondant sur ce qu’elle juge être leur intention apparente, puis-
 e c’est déterminer à l’avance la réponse même que la Cour cherche à
 porter : il ne fait pas de doute que les auteurs souhaitent apparaître
mme les dirigeants légitimes, démocratiquement élus, du Kosovo nou-
 lement indépendant, mais leur intention subjective ne suffit pas à leur
nférer cette qualité. Se fonder sur une telle intention conduit à des
 ultats absurdes, puisque n’importe quel groupe — sécessionnistes,
 urgés — pourrait ainsi contourner des normes internationales le visant
écialement en prétendant s’être réorganisé sous un autre nom. Si cette
 proche fondée sur la recherche de l’intention est adoptée, il suffira à ces
oupes de démontrer qu’ils avaient l’intention d’avoir une autre identité
  moment de tel ou tel acte de leur part pour que cet acte échappe aux
gles de droit international spécialement élaborées pour le prévenir.
6. En l’espèce, il convient de rappeler que le représentant spécial du
crétaire général avait auparavant jugé des actes semblables incompati-
es avec le cadre constitutionnel, estimant qu’ils dépassaient le « champ
  compétences de l’Assemblée » et excédaient donc ses pouvoirs, en
 rticulier lorsque cet organe avait pris des initiatives en faveur de
ndépendance du Kosovo (dossier déposé par l’Organisation des
ations Unies, pièce no 189, 7 février 2003). C’est parce que de tels actes
aient auparavant été annulés que les auteurs de la déclaration unilaté-
 e d’indépendance ont affirmé avoir procédé à celle-ci en dehors du
dre des institutions provisoires d’administration autonome.
7. Comme l’a reconnu la Cour au paragraphe 97 de son avis consul-
 if, la résolution 1244 (1999) et le règlement 1999/1 de la MINUK consti-
ent l’ordre juridique alors en vigueur sur le territoire du Kosovo. Le
osovo ne se trouvait pas dans un vide juridique. Aucun acte, tel que la
claration unilatérale d’indépendance du 17 février 2008, pris en viola-
 n de la résolution 1244 (1999) et du règlement 1999/1 de la MINUK
est dès lors conforme au droit international.
8. Le droit international n’est pas créé par des entités non étatiques
issant isolément : il est créé avec l’accord des Etats. Au lieu de formuler
 e conclusion sur l’identité des auteurs de la déclaration unilatérale
 ndépendance en se fondant sur leur intention subjective, la Cour aurait
  rechercher l’intention des Etats, et surtout dans la présente procédure,
 le qui a inspiré la résolution 1244 (1999) du Conseil de sécurité,
quelle réaffirme l’intégrité territoriale de la République fédérale de
ougoslavie (Serbie).
9. Dans la mesure où, dans son avis consultatif, la Cour n’a pas
pondu à la question que lui avait posée l’Assemblée générale, je vais
aintenant donner mon opinion sur cette question dans la perspective du
oit international. Cette opinion est essentiellement que la résolution 1244

                                                                          70

999) et le droit international général, en particulier le principe de l’inté-
  té territoriale des Etats, ne laissaient aucune marge à la formulation
une déclaration unilatérale d’indépendance par les institutions provisoi-
   d’administration autonome du Kosovo, et que cette déclaration d’indé-
 ndance n’est donc pas conforme au droit international.
 10. Dans la question qu’elle a posée à la Cour, l’Assemblée générale
connaît que la résolution 1244 (1999) constitue la base juridique de la
éation des institutions provisoires d’administration autonome du Koso-
 . Il est donc évident que la question dont est saisie la Cour a pour prémisse
 résolution 1244 (1999). Cette résolution a été adoptée par le Conseil de
curité en vertu du chapitre VII de la Charte des Nations Unies,
 elle a donc force obligatoire en application de l’article 25 de la Charte.
  e reste la base juridique du régime en vigueur au Kosovo. Aussi,
  squ’il lui est demandé d’apprécier la validité en droit de la déclaration
 ilatérale d’indépendance du 17 février 2008, la Cour doit avant tout in-
  préter la résolution 1244 (1999) et l’appliquer, en tant que droit interna-
  nal et lex specialis, à la question dont elle est saisie. Ce n’est qu’après
 ’il lui faudra examiner les autres règles impératives du droit interna-
  nal, en particulier le principe de la souveraineté et de l’intégrité terri-
  iale de l’Etat, en l’espèce la République fédérale de Yougoslavie (Serbie).
 11. Ainsi donc, ce qui est essentiellement en jeu dans la présente
pèce, c’est l’interprétation et l’application correctes de la résolution 1244
999) du Conseil de sécurité. Comme je le montrerai en détail plus loin,
 déclaration d’indépendance est illicite au regard de la résolution 1244
999) du Conseil de sécurité pour plusieurs raisons. Premièrement, il res-
 rt du dossier soumis à la Cour que cette déclaration a été adoptée par
Assemblée du Kosovo en tant qu’organe des institutions provisoires
administration autonome. Elle a été approuvée comme telle par le pré-
  ent et le premier ministre du Kosovo. Par conséquent, elle relève de la
  olution 1244 (1999). Deuxièmement, cette résolution demande un
glement négocié, autrement dit l’accord de toutes les parties concernées
 r le statut final du Kosovo, auquel les auteurs de la déclaration d’indé-
 ndance se sont soustraits. Troisièmement, la déclaration d’indépen-
 nce viole la disposition de cette résolution demandant une solution
 litique fondée sur le respect de l’intégrité territoriale de la République
dérale de Yougoslavie et l’autonomie du Kosovo. En outre, la déclara-
  n est une tentative visant à mettre fin à la présence internationale éta-
 e au Kosovo par la résolution 1244 (1999) du Conseil de sécurité, ce
 e seul le Conseil de sécurité lui-même pourrait faire.
 12. Pour appliquer la résolution 1244 (1999) du Conseil de sécurité
 x faits visés par la question de l’Assemblée générale, la Cour doit
abord l’interpréter. Au paragraphe 117 de son avis consultatif, la Cour
ppelle la position qu’elle avait adoptée dans la procédure relative aux
  nséquences juridiques pour les Etats de la présence continue de l’Afri-
 e du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276
 970) du Conseil de sécurité, à savoir que, pour interpréter les résolu-
  ns du Conseil de sécurité,

                                                                           71

   « [i]l faut soigneusement analyser le libellé d’une résolution ... avant
   de pouvoir conclure à son effet obligatoire. Etant donné le caractère
   des pouvoirs découlant de l’article 25, il convient de déterminer dans
   chaque cas si ces pouvoirs ont été en fait exercés, compte tenu des
   termes de la résolution à interpréter, des débats qui ont précédé son
   adoption, des dispositions de la Charte invoquées et en général de
   tous les éléments qui pourraient aider à préciser les conséquences
   juridiques de la résolution du Conseil de sécurité. » (Avis consultatif,
   C.I.J. Recueil 1971, p. 53, par. 114.)

 13. A cet égard, la résolution 1244 (1999) réaffirme « la souveraineté
 ... l’intégrité territoriale de la République fédérale de Yougoslavie et de
us les autres Etats de la région, au sens de l’acte final d’Helsinki et de
 nnexe 2 [de la résolution] » (Nations Unies, Documents officiels du
  nseil de sécurité, 4011e séance, S/RES/1244 (1999), p. 2). Elle dispose
 ssi, au paragraphe 1 de son dispositif, que « la solution politique de la
 se au Kosovo reposera sur les principes généraux énoncés à l’annexe 1
 ... à l’annexe 2 » (ibid., p. 2). Ces deux annexes prévoient que le pro-
ssus politique doit tenir « pleinement compte » (ibid., p. 6) des « princi-
 s de souveraineté et d’intégrité territoriale de la République fédérale de
ougoslavie et des autres pays de la région » (ibid., p. 6). En outre, aux
 néas a) et e) du paragraphe 11 du dispositif de la résolution 1244 (1999),
 Conseil fait référence aux accords de Rambouillet, qui, eux aussi, affir-
ent la souveraineté et l’intégrité territoriale de la République fédérale de
ougoslavie : dans le préambule de ces accords, les parties réaffirment
ur adhésion à l’acte final d’Helsinki ainsi que leur attachement « à la
uveraineté et à l’intégrité territoriale de la République fédérale de You-
 slavie » (Nations Unies, Documents officiels du Conseil de sécurité,
1999/648, p. 2). Aux termes du chapitre premier, les institutions d’admi-
  tration autonome du Kosovo doivent être « fondées dans le respect de
ntégrité territoriale et de la souveraineté de la République fédérale de
ougoslavie » (ibid., p. 5). Que ces dispositions soient considérées sépa-
ment ou conjointement, il en ressort de manière tout à fait évidente que
 résolution 1244 (1999) ne prévoit pas que le Kosovo puisse unilatéra-
ment faire sécession de la République fédérale de Yougoslavie sans le
 nsentement de cette dernière. Au contraire, la résolution réaffirme la
uveraineté et l’intégrité territoriale de la République fédérale de You-
 slavie, dont le Kosovo fait pleinement partie. De plus, elle prévoit une
 utonomie substantielle [de la population du Kosovo] au sein de la
  publique fédérale de Yougoslavie » (Nations Unies, Documents offi-
  ls du Conseil de sécurité, 4011e séance, S/RES/1244 (1999), par. 10 ; les
 liques sont de moi). En d’autres termes, l’intention était que le Kosovo
uisse d’une autonomie et de pouvoirs d’auto-administration substan-
 ls au cours de la présence internationale civile, mais qu’il continue de
 re partie intégrante de la République fédérale de Yougoslavie.
 14. La présence internationale civile prévue au paragraphe 11 de la
  olution 1244 (1999) a été établie au Kosovo avec l’« accord » de la

                                                                         72

  publique fédérale de Yougoslavie (Serbie), souveraine sur l’ensemble
  son territoire, y compris sur le Kosovo. Cela ressort à la fois du
 éambule et du dispositif de la résolution. Dans le préambule, le Conseil
  sécurité a :
      « Accueill[i] avec satisfaction les principes généraux concernant la
   solution politique de la crise du Kosovo adoptés le 6 mai 1999
   (S/1999/516 ; annexe 1 à la présente résolution) et [s’est] félicit[é] de
   l’adhésion de la République fédérale de Yougoslavie aux principes
   énoncés aux points 1 à 9 du document présenté à Belgrade le
   2 juin 1999 (S/1999/649 ; annexe 2 à la présente résolution), ainsi
   que de son accord quant à ce document. » (Les italiques sont de
   moi.)
u paragraphe 1 du dispositif, le Conseil de sécurité a décidé « que la
  ution politique de la crise au Kosovo reposera[it] sur les principes
 néraux énoncés à l’annexe 1 et les principes et conditions plus détaillés
 urant à l’annexe 2 ». Au paragraphe 2 du dispositif, le Conseil « [s’est]
 icit[é] de l’adhésion de la République fédérale de Yougoslavie aux
  ncipes et conditions visés au paragraphe 1 » (les italiques sont de moi).
 nsi, selon la résolution 1244 (1999), le Conseil de sécurité reconnaît que
 Kosovo fait partie du territoire de la République fédérale de Yougo-
 vie et confirme que la présence civile internationale établie au Kosovo
  été en accord avec la République fédérale de Yougoslavie. Le Kosovo
   peut être proclamé unilatéralement indépendant tant que la présence
 ernationale civile continue d’exister et d’exercer ses compétences dans
  province. La résolution ne confère pas à la présence internationale
  ile le droit de porter atteinte ou de mettre un terme à la souveraineté
   la République fédérale de Yougoslavie sur le Kosovo, qui fait partie
   son territoire, pas davantage qu’elle n’envisage le transfert de cette
 uveraineté à l’une des institutions provisoires d’administration auto-
 me du Kosovo créées par la présence internationale. Il s’agissait là
une évidence, mais, afin qu’elle apparût clairement, c’est avec l’accord
 près du Gouvernement de la République fédérale de Yougoslavie qu’ont
   créées par la résolution 1244 (1999) la MINUK et les institutions pro-
 oires d’administration autonome du Kosovo. En tant qu’organes sub-
  iaires du Conseil de sécurité, celles-ci possèdent les pouvoirs circons-
 ts que leur confère et que définit la résolution 1244 (1999). Aucun de
s organes n’a le pouvoir de déterminer le statut final du Kosovo, ni de
éer d’autres organes dotés d’un tel pouvoir. En conséquence, lorsque
Assemblée des institutions provisoires d’administration autonome du
osovo a voulu déclarer l’indépendance le 17 février 2008, elle a cherché
accomplir un acte qui sortait du cadre de sa compétence. La déclaration
   donc nulle ; il s’agit d’un acte illicite qui viole des dispositions expres-
    de la résolution 1244 (1999) du Conseil de sécurité. Ex injuria non
  tur jus.
 15. Qu’une déclaration unilatérale d’indépendance émanant de l’un
 s organes des institutions provisoires d’administration autonome du

                                                                            73

osovo soit contraire dans sa lettre et son esprit à la résolu-
 n 1244 (1999), c’est ce qu’implique à l’évidence le paragraphe 10 de
 le-ci, lorsqu’il dispose que doit être établie « au Kosovo ... une admi-
 tration intérimaire dans le cadre de laquelle la population du Kosovo
 urra jouir d’une autonomie substantielle au sein de la République fédé-
 e de Yougoslavie » (les italiques sont de moi). Par les termes « au sein
 », la résolution reconnaît une nouvelle fois la souveraineté de la Répu-
 que fédérale de Yougoslavie sur son territoire du Kosovo et fait obs-
cle à toute modification de l’étendue territoriale de la République fédé-
 e de Yougoslavie (Serbie).
16. La déclaration unilatérale d’indépendance n’est pas non plus com-
 tible avec le paragraphe 11 du dispositif de la résolution 1244 (1999),
 i dispose notamment que le Conseil de sécurité :
     « Décide que les principales responsabilités de la présence interna-
  tionale civile seront les suivantes :
  a) faciliter, en attendant un règlement définitif, l’instauration au
       Kosovo d’une autonomie et d’une auto-administration substan-
       tielles, compte pleinement tenu de l’annexe 2 et des accords de
       Rambouillet (S/1999/648) ».
 mention d’un « règlement » ultérieur du conflit exclut à mon sens la
ssibilité de toute déclaration unilatérale d’indépendance. Par défini-
n, le mot « règlement » employé dans ce contexte envisage une solution
ultant de négociations. Cette interprétation de la résolution 1244 (1999)
  confirmée par les positions de plusieurs Etats. Ainsi, la France a
claré au Conseil de sécurité que :
  « l’Assemblée en particulier doit renoncer à celles de ses initiatives
  qui sont contraires à la résolution 1244 (1999) ou au cadre
  constitutionnel... Aucune avancée ne sera possible au Kosovo sur la
  base d’actions unilatérales qui seraient contraires à la résolu-
  tion 1244 (1999) ». (Nations Unies, Documents officiels du Conseil de
  sécurité, cinquante-huitième année, 4770e séance, S/PV.4770, p. 6 ;
  les italiques sont de moi.)
  Gouvernement italien, s’exprimant au nom de l’Union européenne, a
 alifié la résolution 1244 (1999) de « pierre angulaire de l’engagement de
communauté internationale au Kosovo » et « exhort[é] toutes les parties
ncernées au Kosovo et dans la région à coopérer de façon construc-
 e ... pour mettre pleinement en œuvre la résolution 1244 (1999) tout en
 bstenant de commettre des actes unilatéraux ou de faire des déclara-
 ns unilatérales... » (Nations Unies, Documents officiels du Conseil de
curité, cinquante-huitième année, 4823e séance, S/PV.4823, p. 16-17 ; les
 liques sont de moi). Le groupe de contact composé d’Etats de l’Union
ropéenne, de la Fédération de Russie et des Etats-Unis a rédigé des
 ncipes directeurs devant régir le statut du Kosovo, aux termes desquels
oute solution unilatérale ... sera inacceptable. Le territoire actuel du
 sovo ne sera pas modifié... L’intégrité territoriale et la stabilité interne

                                                                          74

 s voisins régionaux seront pleinement respectées. » (Nations Unies,
ocuments officiels du Conseil de sécurité, S/2005/709, p. 3 ; les italiques
nt de moi.)
 17. Enfin, il faut rappeler que, au paragraphe 91 de l’avis, la Cour
 serve que la résolution 1244 (1999) est toujours en vigueur et que le
onseil de sécurité n’a pris aucune mesure pour l’abroger. Le statut de
  te résolution ne peut pas être modifié unilatéralement.
 18. Compte tenu de ce qui précède, on ne peut que conclure que la
  olution 1244 (1999) ne laisse place à aucune possibilité de déclaration
 ilatérale d’indépendance, pas plus que de sécession du Kosovo vis-à-vis
  la République fédérale de Yougoslavie (Serbie), sans le consentement
  cette dernière.
 19. Après avoir examiné la résolution 1244 (1999), la Cour a cherché à
 terminer si la déclaration unilatérale d’indépendance violait certains
xtes promulgués en application de cette résolution, notamment le cadre
 nstitutionnel et d’autres règlements de la MINUK, et conclu qu’elle ne
olait pas le cadre constitutionnel puisqu’elle n’émanait pas des institu-
 ns provisoires d’administration autonome du Kosovo et que ses auteurs
étaient donc pas liés par ce cadre. Pourtant, la jurisprudence de la Cour
ablit clairement que, si un organe auquel a été attribué un nombre
mité de compétences outrepasse celles-ci, ses actes sont entachés d’excès
  pouvoir (Licéité de l’utilisation des armes nucléaires par un Etat dans
  conflit armé, avis consultatif, C.I.J. Recueil 1996 (I), p. 82 ; Phospha-
   du Maroc, arrêt, 1938, C.P.J.I. série A/B no 74, p. 14). Dans l’avis, la
ajorité élude ce résultat par une espèce de tour de passe-passe judiciaire,
   concluant à la hâte que les « auteurs » de la déclaration unilatérale
 ndépendance agissaient non pas en qualité d’institutions provisoires
administration autonome du Kosovo, mais en tant que représentants
  ects du peuple kosovar, et qu’ils n’étaient donc pas soumis au cadre
 nstitutionnel et aux règlements de la MINUK. Cette conclusion ne
 ut tout simplement pas être exacte, puisque la déclaration unilatérale
 ndépendance a été adoptée dans le contexte de la résolution 1244 (1999)
 que la Cour a reconnu que la question posée par l’Assemblée générale
ait de nature juridique, la résolution 1244 (1999) constituant la lex spe-
  lis applicable en l’espèce.
 20. Pour examiner la question dont l’Assemblée générale l’avait saisie,
  Cour devait non seulement examiner la résolution 1244 (1999) et les
xtes promulgués en vertu de celle-ci, mais aussi appliquer les règles et
  ncipes du droit international général. A cet égard, il faut d’abord sou-
 ner qu’il est erroné de dire, comme le fait la majorité, que le droit inter-
 tional n’autorise ni n’interdit les déclarations unilatérales d’indépen-
 nce. Cette affirmation n’a de sens que si elle est faite in abstracto au
  et des déclarations d’indépendance en général (voir, par exemple, l’avis
 nsultatif de la Cour suprême du Canada dans lequel celle-ci aboutit
 ns l’abstrait à une telle conclusion en ce qui concerne la sécession en
oit international, Renvoi par le Gouverneur en conseil au sujet de cer-
 nes questions ayant trait à la sécession du Québec du reste du Canada,

                                                                          75

 98, RCS, vol. 2, p. 217, par. 112), et non pas au sujet d’une déclaration
 ilatérale d’indépendance faite dans un contexte factuel et juridique par-
 ulier par rapport auquel sa conformité au droit international peut être
 préciée. La question posée à la Cour est précise et circonscrite. Ce n’est
 s une question d’école. C’est une question juridique, qui appelle une
ponse juridique. Etant donné que la Cour a, selon son Statut, l’obliga-
 n d’appliquer les règles et principes du droit international même
 squ’elle rend des avis consultatifs, elle aurait dû le faire en l’espèce. Si
e l’avait fait — au lieu d’éluder la question en affirmant de manière
nérale que le droit international n’autorise ni n’interdit les déclarations
 ndépendance, ce qui ne répond pas à la question de l’Assemblée géné-
 e —, elle aurait été obligée de conclure, comme il est exposé ci-dessous,
 e la déclaration unilatérale d’indépendance des institutions provisoires
administration autonome du Kosovo équivalait à une sécession et
 ’elle n’était pas conforme au droit international. La sécession unilaté-
 e d’un territoire d’un Etat existant sans son consentement, comme
 ns la présente espèce, est une question de droit international.
 21. La vérité est que le droit international défend l’intégrité territoriale
s Etats. L’un des principes fondamentaux du droit international
ntemporain est celui du respect de la souveraineté et de l’intégrité ter-
oriale des Etats. Ce principe entraîne l’obligation de ne pas porter
 einte à la définition, la délimitation et l’intégrité territoriale des Etats
 stants. Selon ce principe, l’Etat exerce sa souveraineté sur son domaine
 ritorial et dans les limites de celui-ci. Le principe du respect de l’inté-
 té territoriale est consacré par la Charte des Nations Unies et d’autres
 truments internationaux. Selon le paragraphe 4 de l’article 2 de la
harte :
      « Les Membres de l’Organisation s’abstiennent, dans leurs rela-
   tions internationales, de recourir à la menace ou à l’emploi de la
   force, soit contre l’intégrité territoriale ou l’indépendance politique
   de tout Etat, soit de toute autre manière incompatible avec les buts
   des Nations Unies. »
  déclaration unilatérale d’indépendance s’accompagne de la revendica-
 n d’un territoire qui fait partie de la République fédérale de Yougo-
 vie (Serbie). Essayer de démembrer, ou d’amputer, le territoire d’un
at, en l’espèce la République fédérale de Yougoslavie (Serbie), par le
ais de la déclaration unilatérale d’indépendance du 17 février 2008 n’est
nforme ni au droit international, ni aux principes de la Charte des
ations Unies, ni à la résolution 1244 (1999).
Le principe du respect de l’intégrité territoriale est aussi inscrit dans la
claration relative aux principes du droit international touchant les rela-
 ns amicales et la coopération entre les Etats conformément à la Charte
s Nations Unies, aux termes de laquelle
   « toute tentative visant à rompre partiellement ou totalement l’unité
   nationale et l’intégrité territoriale d’un Etat ou d’un pays ou à porter

                                                                          76

   atteinte à son indépendance politique est incompatible avec les buts et
   principes de la Charte » (Nations Unies, Documents officiels de
   l’Assemblée générale, vingt-cinquième session, résolution 2625
   (XXV) du 24 octobre 1970 ; les italiques sont de moi).
 déclaration prévoit en outre que « [l]’intégrité territoriale et l’indépen-
nce politique de l’Etat sont inviolables ».
22. Même les principes d’égalité des droits et d’autodétermination des
uples en tant que préceptes de droit international n’autorisent pas le
membrement d’un Etat existant sans son consentement. Aux termes de
déclaration susmentionnée, « [t]out Etat doit s’abstenir de toute action
ant à rompre partiellement ou totalement l’unité nationale et l’intégrité
ritoriale d’un autre Etat ou d’un autre pays ». La déclaration souligne
 outre que :
     « Rien dans les paragraphes précédents ne sera interprété comme
   autorisant ou encourageant une action, quelle qu’elle soit, qui démem-
   brerait ou menacerait, totalement ou partiellement, l’intégrité terri-
   toriale ou l’unité politique de tout Etat souverain et indépendant. »
   (Les italiques sont de moi.)
 e ne laisse ainsi aucun doute sur le fait que les principes de la souve-
 neté et de l’intégrité territoriale des Etats l’emportent sur celui de
 utodétermination.
23. Selon la conclusion de la Cour suprême du Canada, qui a déjà exa-
 né une question semblable à celle dont la Cour est saisie, « le droit
 ernational n’accorde pas expressément aux parties constituantes d’un
at souverain le droit de faire sécession unilatéralement de l’Etat
 arent » » (Renvoi par le Gouverneur en conseil au sujet de certaines
estions ayant trait à la sécession du Québec du reste du Canada, 1998,
CS, vol. 2, p. 217, par. 111). Cette déclaration, à mon avis, reflète de
anière exacte l’état actuel du droit en ce qui concerne la question dont
ait saisie la Cour suprême du Canada, à savoir :
      « L’Assemblée nationale, la législature, ou le gouvernement du
   Québec possède-t-il, en vertu du droit international, le droit de pro-
   céder unilatéralement à la sécession du Québec du Canada ? A cet
   égard, en vertu du droit international, existe-t-il un droit à l’auto-
   détermination qui procurerait à l’Assemblée nationale, la législature,
   ou le gouvernement du Québec le droit de procéder unilatéralement
   à la sécession du Québec du Canada ? » (Ibid., par. 2.)
  question dont était saisie la Cour en la présente espèce, en revanche,
  portait pas sur l’existence d’un « droit » de déclarer l’indépendance,
ais sur la « conformité » d’une déclaration d’indépendance avec le droit
 ernational. Elle était l’occasion de compléter le tableau partiellement
essé par la Cour suprême du Canada. Celle-ci, en réponse à la question
ncrète qui lui était posée, avait clairement indiqué que le droit interna-
 nal ne conférait pas de droit à faire sécession. Notre Cour, en réponse
a question concrète posée par l’Assemblée générale, aurait dû indiquer

                                                                         77

 irement que le droit international applicable en l’espèce contenait
s règles et principes interdisant expressément la déclaration d’indé-
ndance et la sécession. La déclaration unilatérale d’indépendance du
  février 2008 équivalait à une tentative du Kosovo pour faire sécession
  la Serbie et se proclamer Etat souverain indépendant, créé sur une par-
  du territoire de celle-ci. Le droit international applicable à l’espèce, de
ême que la résolution 1244 (1999), interdit une telle proclamation et ne
ut en reconnaître la validité.
24. La République fédérale de Yougoslavie était, à l’époque où a été
 optée la résolution 1244 (1999), et est encore, un Etat indépendant
erçant une souveraineté pleine et entière sur le Kosovo. Ni le Conseil
  sécurité, ni les institutions provisoires d’administration autonome du
osovo, qui sont des créations du Conseil, ne sont habilités à démembrer
 République fédérale de Yougoslavie (Serbie), ou à rompre, partielle-
ent ou totalement, son intégrité territoriale ou son unité politique sans
n consentement.
25. Pour ces raisons, la Cour aurait dû conclure que la déclaration
 ilatérale d’indépendance du 17 février 2008 émanant des institutions
ovisoires d’administration autonome du Kosovo n’était pas conforme
   droit international.

                                           (Signé) Abdul G. KOROMA.




                                                                          78

